IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                              :         NO. 809
                                                    :
         ORDER APPROVING THE                        :         SUPREME COURT RULES
         AMENDMENT OF                               :
         PENNSYLVANIA RULE OF                       :         DOCKET
         EVIDENCE 902                               :




                                                ORDER


PER CURIAM

       AND NOW, this 4th day of November, 2019, upon the recommendation of the
Committee on Rules of Evidence; the proposal having been published for public comment
at 49 Pa.B. 165 (January 12, 2019):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Pennsylvania Rule of Evidence 902 is amended in the attached form.

        This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall be
effective January 2, 2020.


Additions to the rule are shown in bold and are underlined.
Deletions to the rule are shown in bold and in brackets.